Order                                                        Michigan Supreme Court
                                                                   Lansing, Michigan

  April 17, 2019                                                  Bridget M. McCormack,
                                                                                Chief Justice

                                                                       David F. Viviano,
                                                                       Chief Justice Pro Tem
  159153-4(59)
                                                                     Stephen J. Markman
                                                                          Brian K. Zahra
  VIRGINIA PARK SUBDIVISION                                         Richard H. Bernstein
  ASSOCIATION,                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                     Megan K. Cavanagh,
                                                                                     Justices
  and

  CAROL D. HAIR, SEAN JACQUES, TALIA
  SAFARO, ROK IVEZAJ, MARIA IVEZAJ,
  LUIGI DEDA, AFERDITA DEDA,
  CHRISTOPHER D. YEZBICK, KIMBERLY I.
  YEZBICK, GEORGE IVEZAJ, JAMIE IVEZAJ,
  DAREN L. REED, JOYCE A. PILLSBURY,
  DAVID J. LUCCHETTI, MARK MATKOVICH,
  MARILYN E. MILLS, RUSSELL A.
  McCLELLAND, KARINE McCLELLAND,
  GREGORY C. COLEY, NAOMI COLEY,
  JOSHUA P. CRESWELL, GAIL CRESWELL,
  MICHAEL W. MAURER, EDWARD H.
  GILBERT, and FLORIN C. MOLDOVAN,
             Plaintiffs/Counterdefendants-
             Appellees,
                                              SC: 159153
  v                                           COA: 339762
                                              Oakland CC: 2017-157802-CH
  PASCAL BROWN and MEGA MANAGEMENT
  GROUP,
           Defendants,
  and

  JOANNE BROWN also known as JOANNE
  GAINES, KATIE STILL, and BLAIR STILL,
            Defendants/Counterplaintiffs-
            Appellants,
  and

  JULIAN C. URSING and KIMBERLY D.
  URSING,
             Defendants/Counterplaintiffs.
  ________________________________________________________
                                                                         2

VIRGINIA PARK SUBDIVISION
ASSOCIATION,
          Plaintiff-Appellee,
and

CAROL D. HAIR, SEAN JACQUES, TALIA
SAFARO, ROK IVEZAJ, MARIA IVEZAJ,
LUIGI DEDA, AFERDITA DEDA,
CHRISTOPHER D. YEZBICK, KIMBERLY I.
YEZBICK, GEORGE IVEZAJ, JAMIE IVEZAJ,
DAREN L. REED, JOYCE A. PILLSBURY,
DAVID J. LUCCHETTI, MARK MATKOVICH,
MARILYN E. MILLS, RUSSELL A.
McCLELLAND, KARINE McCLELLAND,
GREGORY C. COLEY, NAOMI COLEY,
JOSHUA P. CRESWELL, GAIL CRESWELL,
MICHAEL W. MAURER, EDWARD H.
GILBERT, and FLORIN C. MOLDOVAN,
           Plaintiffs/Counterdefendants-
           Appellees,
                                            SC: 159154
v                                           COA: 339808
                                            Oakland CC: 2017-157802-CH
PASCAL BROWN and MEGA MANAGEMENT
GROUP,
         Defendants,
and

JOANNE BROWN also known as JOANNE
GAINES, KATIE STILL, and BLAIR STILL,
          Defendants/Counterplaintiffs,
and

JULIAN C. URSING and KIMBERLY D.
URSING,
           Defendants/Counterplaintiffs-
           Appellants.
_____________________________________________/
                                                                                                               3


       On order of the Chief Justice, the motion of the Michigan Lake & Stream
Associations, Inc., to file a brief amicus curiae in support of the application for leave to
appeal is GRANTED. The amicus brief submitted on April 12, 2019, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                April 17, 2019

                                                                             Clerk